19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                   Pg 1 of 42




                              EXHIBIT “A”
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                   Pg 2 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                   Pg 3 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                   Pg 4 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                   Pg 5 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                   Pg 6 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                   Pg 7 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                   Pg 8 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                   Pg 9 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 10 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 11 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 12 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 13 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 14 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 15 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 16 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 17 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 18 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 19 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 20 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 21 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 22 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 23 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 24 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 25 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 26 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 27 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 28 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 29 of 42




                               EXHIBIT “B”
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 30 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 31 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 32 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 33 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 34 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 35 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 36 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 37 of 42




                              EXHIBIT “C”
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 38 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 39 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 40 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 41 of 42
19-23827-rdd   Doc 102-1   Filed 05/12/21 Entered 05/12/21 16:36:50   Exhibits
                                  Pg 42 of 42
